Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-2, 4, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leonelli (US Pub. No: 201703044921) in view of Iyer (US 20180146236).   
Regarding claim 1:
Leonelli (US Pub. No: 20173044921) discloses a display device (Fig. 1-2), comprising: 
5a display panel (104, 130, Fig. 1); 
a first processor (processor unit 102) electrically connected to the display panel (104) and configured to process multimedia files ([0027-0028],  the processing unit 102 includes memory 108 that is capable of storing (i) software, such as graphical-user-interface (“GUI”) software 110; and (ii) one or more records or other data structures (collectively, “records”) 112, each of which may be stored as or in a single files or a plurality of  files and process the plurality of files.  
a second processor (120) electrically connected to the display panel and configured to process communication data (communication data through network 129, see Fig. 1) ([0029,[0033],[0037], Fig. 1), control instructions (command at Fig. 2, 4, [see 0103-0105]), and feedback information (see Fig. 2 and 4), 10wherein the second processor is electrically connected to the first processor (see 0029-0037, Fig. 1);
 Note that Leonelli does not specifically disclose a first signal transceiver electrically connected to the first processor and configured to receive the multimedia files; and a second signal transceiver electrically connected to the second processor, and configured to receive the communication data and the control instructions, 15and to send the feedback information.  

However, Iyer (US 20180146236)  discloses a first signal transceiver (200) electrically connected to the first processor (202) and configured to receive the multimedia files ([0028-0030]); and a second signal transceiver (210) electrically connected to the second processor (212) [0028-0030], and configured to receive the communication data and the control instructions, 15and to send the feedback information ([0053-0054, Fig. 2, Fig. 4A]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonelli with the teaching of Iyer, thereby providing a high-efficient and reliable data in the user’s device.
Regarding claim 10:
Leonelli (US Pub. No: 20170344921) discloses a display system (Fig. 7), comprising: 

a plurality of display devices (monitors, 104, 704), wherein each display devices comprises: a display panel (see Fig. 1); a first processor (310, Fig. 7 which is 110 Fig. 1), electrically connected to the display panel and configured to 5process multimedia files (see Fig. 7, [0310-0314], also see Fig. 1, [0027-0028]); 
a second processor (120, see Fig. 1), electrically connected to the display panel and configured to process communication data (see Fig. 7, [0310-0314], also see Fig. 1,  [0027-0028]); 
 control instructions and feedback information (see Fig. 8-9), wherein the second processor is electrically connected to the first processor ([0133], [0327-0330]); 

Note that Leonelli does not specifically disclose 10a first signal transceiver, electrically connected to the first processor and configured to receive the multimedia files; and a second signal transceiver, electrically connected to the second processor, and configured to receive the communication data and the control instructions, and to send the feedback information.  

However, Iyer (US 20180146236) discloses a first signal transceiver (200) electrically connected to the first processor (202) and configured to receive the multimedia files ([0028-0030]); and a second signal transceiver (210) electrically connected to the second processor (212) [0028-0030], and configured to receive the communication data and the control instructions, 15and to send the feedback information ([0053-0054, Fig. 2, Fig. 4A]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonelli with the teaching of Iyer, thereby providing a high- efficient and reliable data in the user’s device.
 
Regarding claim 12:
Leonelli discloses wherein each display device further comprises:
 25a first memory (108, Fig. 1) electrically connected to the first processor (108, 102) and configured to store the multimedia files (0027-0028); and a second memory (108, 120), electrically connected to the first memory and configured to read and store at least part of the multimedia files from the first memory in response to receiving the control instructions ([0032], and [0027-0028], Fig. 1, 3-4 and 7, 8-9).30   

Regarding claim 2:
Leonelli discloses a first memory (312) electrically connected to the first processor and configured to store the multimedia files (see abstract and [0028-0030]); and 20a second memory (328, connected to the first memory, and configured to read and store at least part of the multimedia files from the first memory in response to receiving the control instructions ([0075-0078], Fi. 3).     

Regarding claims 4 and 14:
  
Leonelli discloses a power supply assembly (power supply) electrically connected to the display panel, the first processor and the second processor ([0077, 0092]).  
Lunelli as modified by Iyer discloses the second signal 30transceiver (Iyer [0053-0054, Fig. 2, Fig. 4A]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonelli with the teaching of Iyer, thereby providing secure data transmission in the user device.    
2.	Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leonelli (US Pub. No: 20173044921) in view of Iyer (US 20180146236) and further in view of Nakashima (US 20100162008).

Regarding claims 5 and 15:
Lunelli as modified by Iyer discloses the second signal 30transceiver, first processor and second processor ([0053-0054, Fig. 2, Fig. 4A]).  

Nakashima (US 20100162008) discloses wherein the power supply assembly comprises: 
a power converter (111), electrically the 5display panel (i.e. display computer device 1, see Fig. 13[0389]), 
a battery (19), electrically connected to the power converter (111); and a battery indicator ([0103] Further, the charger 18 outputs the information indicating power supply from the battery 19 or power supply from the AC adaptor 2, to the CPU 11 and the deciding unit 14.), electrically connected to the battery ([0389]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonelli with the teaching of Iyer, and Nakashima thereby providing an accurate power supply from the controls of voltage supplely, within the information processing device. 

3.	Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leonelli (US Pub. No: 20173044921) in view of Iyer (US 20180146236) and further in view of  Naranayan (US Pub. No: 20130337864).
 
Regarding claims 7 and 17:
Leonelli discloses a first processor and second processor, 
Lenelli does not specifically discloses processor comprises a dual Cortex-A7 core and a Cortex-M4 core.  
Naranayan (US Pub. No: 20130337864) discloses processor comprises a dual Cortex-A7 core and a Cortex-M4 core ([0030]). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonelli with the teaching of Iyer, thereby providing a high efficient data transmission in the user device.
4.	Claim(s) 11, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leonelli (US Pub. No: 20173044921) in view of Iyer (US 20180146236) and further in view of  Catchpole (US 20190363424).   


Regarding claim 11:
Note that Leonelli (US Pub. No: 20173044921) discloses  a first workstation (104, Fig. 7, and Fig. 1), configured to send the multimedia files to the first signal transceiver (see Fig. 7, [0310-0314], also see Fig. 1, [0027-0028]); and  
a second workstation (704), configured to send the communication data and the 20control instructions to the second, and to receive the feedback information from (((see Fig. 7, [0310-0314], also see Fig. 1, [0027-0028]).  
Leonelli in view of Iyer dsclose a first signal transceiver (200) electrically connected to the first processor (202) and configured to receive the multimedia files ([0028-0030]); and a second signal transceiver (210) electrically connected to the second processor (212) (see Iyer,  [0028-0030]), and configured to receive the communication data and the control instructions, 15and to send the feedback information (see Iyer, [0053-0054, Fig. 2, Fig. 4A]).  
However, Leonelli in view of Iyer does not specifically disclose 4G base station and LoRa base station as recited in claim 11.
Catchpole (US 20190363424) discloses signal transceiver comprises a thin film 4G signal antenna, LoRa signal antenna and a LoRa wireless module ([0045])
wherein the first signal transceiver comprises a thin film 4G signal antenna, and the second signal transceiver comprises a LoRa signal antenna and a LoRa wireless module, wherein the LoRa signal antenna is electrically connected to the 20LoRa wireless module, and the LoRa wireless module is electrically connected to the second processor (see catchpole [0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonelli with the teaching of Iyer, and Catchpole, thereby providing high-efficient data transmission in the user device.
Regarding claims 8 and 18:
Note that Leonelli in view of Iyer dsclose a signal transceiver (200) electrically connected to the processor (202) (see Iyer, [0053-0054, Fig. 2, Fig. 4A]).  
However, Leonelli in view of Iyer does not specifically disclose 4G base station and LoRa base station as recited in claims 8 and 18.
Catchpole (US 20190363424) discloses signal transceiver comprises a thin film 4G signal antenna, LoRa signal antenna and a LoRa wireless module ([0045])
wherein the first signal transceiver comprises a thin film 4G signal antenna, and the second signal transceiver comprises a LoRa signal antenna and a LoRa wireless module, wherein the LoRa signal antenna is electrically connected to the 20LoRa wireless module, and the LoRa wireless module is electrically connected to the second processor (see catchpole [0045]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonelli with the teaching of Iyer,and Catchpole, thereby providing a high-efficient and reliable data in the user’s device.
 5.	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leonelli (US Pub. No: 20173044921) in view of Iyer (US 20180146236) and further in view Kusha (US Pub. No: 20150029200).  

 Regarding claims 9 and 19:
Note that Leonelli does not specifically disclose wherein the first processor has a built-in embedded Android operating system and the second processor has a 25built-in embedded RTOS operating system. 
 
However, Kusha (US Pub. No: 20150029200) discloses processor has built-in embedded Android operating system and built-in embedded RTOS operating system ([0049]) ([0049] ) disclosed graphics applications running on high-level built-in OS such as Android, and  RTOS  outputting to a display . 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonelli with the teaching of Iyer, and Kusha, thereby providing accurate data transmission in the user device. 

6.	Claim(s) 3, 6, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Leonelli (US Pub. No: 20173044921) in view of Iyer (US 20180146236)  Gilmartin (US 20180367962).   

Regarding claims 3 and 13: 
 Note that Leonelli as modified by Iyer discloses the first memory 25comprises a double-rate synchronous dynamic random memory and the second memory comprises a NAND flash memory.
Gilmartin (US 20180367962) discloses memory 25comprises a double-rate synchronous dynamic random memory (i.e. SDR and DDR memory) and the NAND flash memory ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leonelli with the teaching of Iyer and Gilmartin, thereby providing secure data transmission in the user device.
Regarding claims 6 and 16:
Leonelli as modified by Iyer and Gilmartin discloses wherein the display panel 10comprises a Light-Emitting Diode screen (see Gilmartin [0018]).  Same motivation as applied to claim 3 and 13.
  
Pertinent art
7.	Pertinent art of record Gossman (US 20090164310) discloses user’s display device.

Inquiry

8.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692